DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2, 4-6, 9-12, none of the prior art teaches or suggests, alone or in combination, an integrated circuit (IC) comprising: the trench surrounded by the layers of dielectric material that form a trench wall; a metal perimeter band in at least one of the layers of dielectric material, the metal perimeter band surrounding the trench adjacent the trench wall; and, an optical sensor in the substrate at the first surface adjacent the trench.
With respect to claims 7-8, none of the prior art teaches or suggests, alone or in combination, an integrated circuit (IC) comprising: a trench through the layers of dielectric material, the trench extending to a trench floor at the first surface, and the trench surrounded by the layers of dielectric material that form a trench wall; a metal perimeter band in at least one of the layers of dielectric material, the metal perimeter band surrounding the trench adjacent the trench wall; and a polymer filter material within the trench.
With respect to claims 13-17, none of the prior art teaches or suggests, alone or in combination, an integrated circuit (IC) comprising: a sensor in the substrate at the first surface; a backside trench in the substrate, the backside trench extending from the second surface to a backside trench floor at the sensor and the backside trench surrounded by the substrate that forms a backside trench wall; and an anti-reflective coating on the backside trench floor and the backside trench wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN HAN/Primary Examiner, Art Unit 2818